Upon the previous hearing we understood the order appealed from to imply that the information was to be withheld from Mr. Albin, and some expressions in the opinion seem to indicate that it was intended to hold that the facts justified such conclusion. To remove any doubt as to the effect of the decision, we take this occasion to state that we express no opinion as to whether the facts disclosed would justify the trial court in directing the examination to be made on the condition that the information be not furnished to Mr. Albin; that it was not intended to direct a modification of the order to that effect, or to reflect upon his professional conduct; that it was not intended to direct the trial court to limit the examination of the books to the preparation of relator's case against the company; but it was and is the intention to leave the entire matter of the scope and purpose of the examination to the trial court, and to make such modifications, if any, as may be deemed advisable.
It is therefore ordered that the application for reargument be denied, and that the former order of this court be modified to read as follows: "The order appealed from is affirmed, without prejudice to either party to move, if so advised, for any modification of the order of the trial court which may seem to it advisable."
JAGGARD, J., took no part.
 *Page 362